UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Forthe quarterly period ended March 31, 2012 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-53189 ICON Leasing Fund Twelve, LLC (Exact name of registrant as specified in its charter) Delaware 20-5651009 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 ParkAvenue, 36th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares of limited liability company interests of the registrant on May 4, 2012 is 348,630. ICONLeasing Fund Twelve,LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Income (Loss) 2 Consolidated Statement of Changes in Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets March 31, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of net investment in notes receivable Current portion of net investment in finance leases Other current assets Total current assets Non-current assets: Net investment in notes receivable, less current portion Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $92,199,031 and $82,423,653, respectively) Investment in joint ventures Other non-current assets Total non-current assets Total Assets $ $ Liabilities and Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Revolving line of credit, recourse - Derivative financialinstruments Deferred revenue Due to Manager and affiliates Accrued expenses and other current liabilities Total current liabilities Non-current liabilities: Non-recourse long-term debt, less current portion Other non-current liabilities Total non-current liabilities Total Liabilities Commitments and contingencies (Note 11) Equity: Members' Equity: Additional Members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations and Comprehensive Income (Loss) (unaudited) Three Months Ended March 31, Revenue: Finance income $ $ Rental income Income from investment in joint ventures Net gain on sale of leased assets - Total revenue Expenses: Management fees - Manager Administrative expense reimbursements - Manager General and administrative Interest Depreciation Reversal of credit loss reserve ) - Impairment loss - Gain on derivativefinancial instruments ) ) Total expenses Net income (loss) ) Less: Net income (loss) attributable to noncontrolling interests ) Net income (loss) attributable to Fund Twelve $ $ ) Net income (loss) attributable to Fund Twelve allocable to: Additional Members $ $ ) Manager ) $ $ ) Comprehensive income (loss): Net income (loss) $ $ ) Change in valuation of derivative financialinstruments Currency translation adjustment Total comprehensive income (loss): ) Less: Comprehensive income (loss) attributable to noncontrolling interests ) Comprehensive income attributable to Fund Twelve $ $ Weighted average number of additional shares of limited liability company interests outstanding Net income (loss) attributable to Fund Twelve per weighted average additional share of limited liability company interests outstanding $ $ ) See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statement of Changes in Equity Members' Equity Additional Accumulated Shares of Other Total Limited Liability Additional Comprehensive Members' Noncontrolling Total Company Interests Members Manager Loss Equity Interests Equity Balance, December 31, 2011 $ $ ) $ ) $ $ $ Net income - - Change in valuation of derivative financial instruments - - - Currency translation adjustment - Cash distributions - ) ) - ) ) ) Shares of limited liability company interests repurchased ) ) - ) - ) Balance, March 31, 2012 (unaudited) $ $ ) $ ) $ $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Finance income ) ) Rental income paid directly to lenders by lessees ) ) Income from investment in joint ventures ) ) Depreciation Interest expense on non-recourse financing paid directly to lenders by lessees Interest expense from amortization of debt financing costs Accretion of seller's credit and other Impairment loss - Reversal of credit loss reserve ) - Net gain on sale of leased assets ) - Gain on derivative financial instruments ) ) Changes in operating assets and liabilities: Collection of finance leases Other assets ) Accrued expenses and other current liabilities ) ) Deferred revenue ) Due to/from Manager and affiliates Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment - ) Proceeds from sale of equipment Investment in joint venture - ) Distributions received from joint ventures in excess of profits Investment in notes receivable ) - Principal repayment on notes receivable Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from revolving line of credit, recourse - Repayment of non-recourse long-term debt ) ) Repurchase of limited liability company interests ) - Distributions to noncontrolling interests ) ) Cash distributions to members ) ) Net cash used in financing activities ) ) Effects of exchange rates on cash and cash equivalents Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Supplemental disclosure of non-cash investing and financing activities: Principal and interest on non-recourse long-term debt paid directly to lenders by lessees $ $ Exchange of equity interest in three consolidated joint ventures for the proportionate share of certain notes receivable $ - $ See accompanying notes to consolidated financial statements. 5 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements March 31, 2012 (unaudited) Basis of Presentation The accompanying consolidated financial statements of ICON Leasing Fund Twelve, LLC (the “LLC”), have been prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q. In the opinion of the manager, ICON Capital Corp., a Delaware corporation (the “Manager”), all adjustments, which are of a normal recurring nature, considered necessary for a fair presentation have been included. These consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s Annual Report on Form 10-K for the year ended December 31, 2011. The results for the interim period are not necessarily indicative of the results for the full year. Certain reclassifications have been made to the accompanying consolidated financial statements in prior periods to conform to the current presentation. Credit Quality of Notes Receivable and Direct Financing Leases and Allowance for Credit Losses The Manager weighs all credit decisions on a combination of external credit ratings as well as internal credit evaluations of all potential borrowers. A potential borrower’s credit is analyzed using those credit ratings as well as the potential borrower’s financial statements and other financial data deemed relevant. As the LLC’s notes receivable and direct finance leases (each, a “Note” and, collectively, the “Notes”) are limited in number, the LLC is able to estimate the allowance for credit losses based on a detailed analysis of each Note as opposed to using portfolio based metrics and allowance for credit losses. Notes are analyzed quarterly and categorized as either performing or non-performing based on payment history. If a Note becomes non-performing due to a borrower’s missed scheduled payments or failed financial covenants, the Manager analyzes if a reserve should be established or if the Note should be restructured. Material events would be specifically disclosed in the discussion of each Note held. Recent Accounting Pronouncements In May 2011, the FASB issued ASU No 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS (“ASU 2011-04”), which amends its guidance related to fair value measurements in order to align the definition of fair value measurements and the related disclosure requirements between U.S. GAAP and International Financial Reporting Standards. The new guidance also changes certain existing fair value measurement principles and disclosure requirements. The adoption of ASU 2011-04 became effective for the Partnership on January 1, 2012. The adoption of these additional disclosures did not have a material impact on the LLC’s consolidated financial statements. In June 2011, the FASB issued ASU No 2011-05, Presentation of Comprehensive Income (“ASU 2011-05”), which revises the manner in which companies present comprehensive income in financial statements. The new guidance removes the option to report other comprehensive income and its components in the statement of changes in equity and instead requires presentation in one continuous statement of comprehensive income or two separate, but consecutive statements. The adoption of ASU 2011-05 became effective for the Partnership on January 1, 2012. The adoption of this guidance did not have a material impact on the LLC’s consolidated financial statements, as it only required a change in the format of presentation. 6 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements March 31, 2012 (unaudited) Net Investment in Notes Receivable Net investment in notes receivable consisted of the following: March 31, December 31, Principal outstanding $ $ Initial direct costs Deferred fees ) ) Credit loss reserve ) ) Net investment in notes receivable Less:Current portion of net investment in notes receivable Net investment in notes receivable, less current portion $ $ On February 3, 2012, the LLC made a term loan in the amount of $13,593,750 to subsidiaries of Revstone Transportation, LLC. The loan bears interest at 15% per year and is for a period of sixty months. The loan is secured by all of Revstone’s assets, including a mortgage on real property.In addition, the LLC agreed to make a secured capital expenditure loan (the “CapEx Loan”), which is intended not to exceed $1,000,000.On April 2, 2012, Revstone borrowed approximately $223,000 in connection with the CapEx Loan. The outstanding CapEx Loan balance bears interest at 17% per year and is for a period of sixty months.The CapEx Loan is secured by a first priority security interest in the automotive manufacturing equipment purchased with the proceeds from the CapEx Loan and a second priority security interest in the term loan collateral. On February 29, 2012, the LLC made a term loan in the amount of $2,000,000 to VAS Aero Services, LLC. The loan bears interest at variable rates ranging between 12% and 14.5% per year and is for a period of thirty-one months. The loan is secured by a second priority interest on all of VAS’s assets. On May 2, 2012, certain affiliates of Northern Leasing Systems, Inc. satisfied their obligationsin connection with promissory notes by making a payment of approximately $5,018,000. 7 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements March 31, 2012 (unaudited) (3) Net Investment in Finance Leases Net investment in finance leases consisted of the following: March 31, December 31, Minimum rents receivable $ $ Estimated residual values Initial direct costs Unearned income ) ) Net investment in finance leases Less:Current portion of net investment in finance leases Net investment in finance leases, less current portion $ $ On April 25, 2012, Sealynx Automotive Transieres SAS filed for Redressement Judiciaire, a proceeding under French law similar to Chapter 11 reorganization under the U.S. Bankruptcy Code. It is not possible at this time to determine the LLC’s ability to collect on the amounts duefrom Sealynx. The LLC’s Manager has estimated that the value of theunderlying collateral exceeds the net book value of the receivable. Considering this, among other factors, the LLC’s Manager has concluded that no allowance for bad debt is required as of March 31, 2012. (4) Leased Equipment at Cost Leased equipment at cost consisted of the following: March 31, December 31, Marine - Crude oil tanker $ $ Offshore oil field services equipment Marine - Container vessels Automotive manufacturing equipment Coal drag line Motor coaches Less: Accumulated depreciation $ $ On January 3, 2012, CUSA PRTS, LLC and its parent company, Coach Am Group Holdings Corp., commenced a voluntary Chapter 11 proceeding in U.S. Bankruptcy Court. The Manager has reviewed CUSA’s ability to make future rental payments relating to the leased motor coaches through ongoing discussions with CUSA’s management and, based on its findings, has concluded that no allowance for bad debt is required as of March 31, 2012. On January 4, 2012, MW Universal, Inc. and certain of its subsidiaries satisfied their obligations relating to two lease schedules. As a result, the LLC recognized a gain on the sale of certain automotive manufacturing equipment of approximately $290,000. Depreciation expense was $10,325,482 and $8,645,049 for the three months ended March 31, 2012 and 2011, respectively. 8 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements March 31, 2012 (unaudited) (5) Non-Recourse Long-Term Debt On January 20, 2012, the LLC satisfied its non-recourse debt obligation with Wells Fargo, secured by certain motor coaches, for approximately $1,192,000. As of March 31, 2012 and December 31, 2011, the LLC had non-recourse long-term debt obligations of $156,733,556 and $169,326,346, respectively, with maturity dates ranging from September 1, 2013 to January 31, 2015, and interest rates ranging from 3.85% to 7.96% per year, fixed after giving effect to respective interest rate swap agreements. (6) Revolving Line of Credit, Recourse On May 10, 2011, the LLC entered into an agreementwith California Bank & Trust (“CB&T”) for a revolving line of credit of $10,000,000 (the “Facility”), which is secured by all of the LLC’s assets not subject to a first priority lien. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the LLC has a beneficial interest.At March 31, 2012, the LLC had $8,800,000 available under the Facility. The Facility expires on March 31, 2013 and the LLC may request a one year extension to the revolving line of credit within 390 days of the then-current expiration date, but CB&T has no obligation to extend. The interest rate for general advances under the Facility is CB&T’s prime rate and the interest rate on up to five separate non-prime rate advances that are permitted to be made under the Facility is the 90-day rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market plus 2.5% per year, provided that neither interest rate is permitted to be less than 4.0% per year.In addition, the LLC is obligated to pay a commitment fee based on an annual rate of 0.50% on unused commitments under the Facility. At March 31, 2012, the LLC had $1,200,000 obligations outstanding under the Facility. Subsequent to March 31, 2012, the LLC repaid $1,200,000, which reduced its outstanding loan balance to $0. At March 31, 2012, the LLC was in compliance with all covenants under the Loan Agreement. (7) Transactions with Related Parties Fees and other expenses paid or accrued by the LLC to the Manager or its affiliates were as follows: Three Months Ended March 31, Entity Capacity Description ICON Capital Corp. Manager Acquisition fees (1) $ $ ICON Capital Corp. Manager Administrative expense reimbursements (2) ICON Capital Corp. Manager Management fees (2) Total $ $ (1) Amount capitalized and amortized to operations over the estimated service period in accordance with the LLC's accounting policies. (2) Amount charged directly to operations. At March 31, 2012 and December 31, 2011, the LLC had a net payable due to the Manager and its affiliates of $116,320 and $109,356, respectively, primarily related to administrative expense reimbursements. 9 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements March 31, 2012 (unaudited) (8) Derivative Financial Instruments The LLC may enter into derivative transactions for purposes of hedging specific financial exposures, including movements in foreign currency exchange rates and changes in interest rates on its non-recourse long-term debt. The LLC enters into these instruments only for hedging underlying exposures. The LLC does not hold or issue derivative financial instruments for purposes other than hedging.Certain derivatives may not meet the established criteria to be designated as qualifying accounting hedges, even though the LLC believes that these are effective economic hedges. The LLC recognizes all derivatives as either assets or liabilities on the consolidated balance sheets and measure those instruments at fair value. Changes in the fair value of such instruments are recognized immediately in earnings unless certain criteria are met. These criteria demonstrate that the derivative is expected to be highly effective at offsetting changes in the fair value or expected cash flows of the underlying exposure at both the inception of the hedging relationship and on an ongoing basis and include an evaluation of the counterparty risk and the impact, if any, on the effectiveness of the derivative. If these criteria are met, which the LLC must document and assess at inception and on an ongoing basis, the LLC recognizes the changes in fair value of such instruments in accumulated other comprehensive income (loss) (“AOCI”), a component of equity on the consolidated balance sheets. Changes in the fair value of the ineffective portion of all derivatives are recognized immediately in earnings. Interest Rate Risk The LLC’s objectives in using interest rate derivatives are to add stability to interest expense and to manage its exposure to interest rate movements on its variable non-recourse debt. The LLC’s hedging strategy to accomplish this objective is to match the projected future cash flows with the underlying debt service. Interest rate swaps designated as cash flow hedges involve the receipt of floating rate payments from a counterparty in exchange for the LLC making fixed rate payments over the life of the agreements without exchange of the underlying notional amount. Designated Derivatives As of March 31, 2012, the LLC had eleven floating-to-fixed interest rate swaps that are designated and qualifying as cash flow hedges with an aggregate notional amount of $131,400,790. These interest rate swaps have maturity dates ranging from November 14, 2013 to September 30, 2014. For these derivatives, the LLC records the gain or loss from the effective portion of changes in the fair value of derivatives designated and qualifying as cash flow hedges in AOCI and such gain or loss is subsequently reclassified into earnings in the period that the hedged forecasted transaction affects earnings and within the same line item on the statements of operations and comprehensive income (loss) as the impact of the hedged transaction. During the three months ended March 31, 2012, the LLC recorded $9,356 of hedge ineffectiveness in earnings. During the twelve months ending March 31, 2013, the LLC estimates that approximately $2,637,606 will be reclassified from AOCI to interest expense. 10 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements March 31, 2012 (unaudited) (8) Derivative Financial Instruments - continued Non-designated Derivatives As of March 31, 2012, the LLC had two interest rate swaps that are not designated and qualifying as cash flow hedges with an aggregate notional amount of $12,315,323 that are not speculative and are used to meet the LLC’s objectives in using interest rate derivatives to add stability to interest expense and to manage its exposure to interest rate movements. Additionally, the LLC holds warrants that are held for purposes other than hedging. All changes in the fair value of the interest rate swaps not designated as hedges and the warrants are recorded directly in earnings. The table below presents the fair value of the LLC’s derivative financial instruments as well as their classification within the LLC’s consolidated balance sheets as of March 31, 2012 and December 31, 2011: Asset Derivatives Liability Derivatives March 31, December 31, March 31, December 31, Balance Sheet Location Fair Value Fair Value Balance Sheet Location Fair Value Fair Value Derivatives designated as hedging instruments: Interest rate swaps $
